Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2021 has been entered.

Examiner’s Comment 
	The claim set filed 12/17/2020 is the claim set used in forming this Examiner’s Amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Margaret S.  Willis on 01/12/2022.

Claims 1-5, 10-16 are pending. 

The application has been amended as follows: 
In the claims:
(Currently Amended) An oilseed plant, wherein said oilseed plant flowers early as compared to a corresponding wild type oilseed plant, wherein said oilseed plant comprises an [EARLY FLOWERING SIX (ELF 6) gene that encodes [an ELF6 polypeptide having at least 95% sequence identity to [the amino acid sequence set forth in SEQ ID NO: 2 and having a substitution of the histidine (H) at amino acid residue 318 as numbered in SEQ ID NO: 2, wherein said [Tlaspi arvense L.), rapeseed, soybean, sunflower, canola, flaw, camelina, carinata, crambe, and lepidium plants.

In claim 3 line 1, delete ---modified---.

In claim 4 line 1, delete ---modified---.

In claim 5 line 1, delete ---modified---.

10.	(Currently Amended) The oilseed plant of claim 1, wherein said seed comprises said gene.

Claims 11-16 are canceled.
Claims 1-5 and 10 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-5 and 10 are deemed free of the prior art, given the failure of the prior art to teach or suggest a an oilseed plant, wherein said oilseed plant flowers early as compared to a corresponding wild type oilseed plant, wherein said oilseed plant comprises EARLY FLOWERING SIX (ELF 6) gene, and wherein said ELF6 gene encodes an ELF6 polypeptide having at least 95% sequence identity to the amino acid sequence set forth in SEQ ID NO:2 and having a substitution of the histidine (H) at amino acid residue 318 as numbered in SEQ ID NO:2 as compared to a wild type ELF6 polypeptide set forth in SEQ ID NO:2, wherein saidELF6 polypeptide has reduced polypeptide expression or reduced polypeptide function as compared to said wild type ELF6 polypeptide, and wherein said oilseed plant is selected from the group consisting of pennycress (Thlaspi arvense L.), rapeseed, soybean, sunflower, canola, flax,camelina, carinata, crambe, and lepidium plants. The closest prior art, Yu et al (2008) “Modulation of Brassinosteroid-Regulated Gene Expression by Jumonji Domain-Containing Proteins ELF6 and REF6”, PNAS105(21): pp. 7618-7623, disclose an Arabidopsis plant comprising a modified ELF6 gene and said plant exhibits an early flowering phenotype. Yu et al do not teach or suggest an ELF6 gene comprising a nucleic acid sequence exhibiting 95% sequence identity to the amino acid sequence set forth in SEQ ID NO: 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/Primary Examiner, Art Unit 1663